Order
PER CURIAM.
A jury entered a verdict in favor of Wilma Rapp for damages totaling $375,000 against Justin Kurtz (“Justin”) for negligence and against Justin’s parents for negligent entrustment. On appeal from the judgment entered on the verdict, Justin and his parents challenge: (1) the sufficiency of the evidence of Justin’s habitual recklessness to submit the negligent en-trustment claim; (2) the admissibility of certain evidence in support of Rapp’s negligent entrustment claim, including testimony from Justin’s attorney about his representation of Justin with regard to moving violations; and (3) the trial court’s refusal to allow their expert medical witness to testify about a possible cause of Rapp’s injuries.
After consideration of the parties’ briefs and oral argument and a complete review of the record on appeal, we found no errors. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).